Citation Nr: 0507295	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic sore 
throats and pharyngitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1998 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for chronic sore throats and pharyngitis; and 
granted service connection for gastroesophageal reflux 
disease and assigned a noncompensable rating, effective 
October 6, 2000.  A Statement of the Case issued in February 
2003 outlined the RO's consideration of secondary service 
connection for the disability at issue.  In a December 2003 
Decision Review Officer's Decision, the RO granted a 10 
percent rating for the service-connected gastroesophageal 
reflux disease, effective from October 6, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The medical evidence does not show that the veteran has 
been diagnosed with a chronic sore throat/pharyngitis 
disability.

3.  The veteran's gastroesophageal reflux disease is 
manifested by vomiting, indigestion, and pyrosis.  


CONCLUSIONS OF LAW

1.  A chronic sore throat/pharyngitis disability was not 
incurred in or aggravated by active service, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for gastroesophageal reflux disease have not been met 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in December 2002 apprised the veteran of 
the information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in March 2001, 
before the VCAA notice letter was sent in December 2002.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of her claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports, and VA examination reports.  
She has not identified any pertinent evidence that has not 
been obtained that is necessary to the adjudication of the 
issues addressed in this decision.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claims.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider her 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that the veteran was treated 
for strep throat in September 1998.  In February 2000, she 
complained of recurrent tonsillitis.  The impression was 
tonsillar hypertrophy, recurrent tonsillitis.  She was seen 
for pharyngitis and acute tonsillitis in March 2000.  In May 
2000, she had a recurrent bout of pharyngitis.  The 
impression was possible pharyngitis.  A consult for a 
tonsillectomy was scheduled.   A throat culture in September 
2000 was normal.  Upon separation examination, no chronic 
disability was reported.  

VA outpatient treatment reports do not document any treatment 
for throat problems or pharyngitis.  

Upon VA examination in April 2003, the veteran reported a 
history of recurrent strep infections and pharyngitis 
approximately three to four times per year during her period 
of active duty.  She also had tonsillitis but she did not 
have a tonsillectomy.  She had a significant history of 
gastroesophageal reflux disease, but denied persistent 
hoarseness.  She denied symptoms of allergic rhinitis or 
chronic sinusitis.  When she had a strep infection, there 
were white exudates in the throat and white drainage.  It 
resolved with antibiotics but recurred every three to four 
months.  Physical examination showed that the veteran was 
well nourished and in no acute distress.  Nares were patent 
bilaterally.  Sinuses were non-tender and there was normal 
oral mucosa.  There was hypertrophy of the tonsils with two 
small white particles, likely food, caught by the tonsils.  
There was no evidence of acute infection or exudates.  There 
was mild erythema of the pharynx but no drainage.  The 
diagnosis was history of streptococcal pharyngitis and 
tonsillitis, resolved.  The examiner commented that the 
veteran's history of pharyngitis resolved as expected.  There 
was no evidence of chronic tonsillitis.  In service, the 
bacterial and/or viral pharyngitis resolved and there was no 
evidence of any chronic disability resulting from these 
conditions.  

Based on a review of the record, the Board concludes that 
service connection for a chronic sore throat/pharyngitis 
disability must be denied.  Although the veteran was treated 
for occasional throat problems in service, she was not 
diagnosed with a chronic disability.  Furthermore, upon VA 
examination in April 2003, the examiner concluded that there 
was no evidence of any chronic disability resulting from the 
conditions for which the veteran was treated in service.  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Consequently, in the 
present case, without medical evidence of a current, chronic 
disability, there is no valid claim.  

To the extent that the veteran offers her own opinion that 
she has a chronic sore throat/pharyngitis disability as a 
result of her active service or a service-connected 
disability, the Board notes that her opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for a chronic sore throat/pharyngitis disability, including 
secondary to the service-connected gastroesophageal reflux 
disease, must be denied.  See Gilbert, supra.  



III.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for a disability following an 
award of service connection for gastroesophageal reflux 
disease.  In such cases, the rule from Francisco, supra, is 
not applicable.  Rather, at the time of an initial rating, as 
noted in the Introduction above, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, the Board 
will review the medical evidence of record as it pertains to 
the disability at issue from the date of the initial rating 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Once the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The veteran's gastroesophageal reflux disease is currently 
rated 10 percent disabling, by analogy, under Diagnostic Code 
7346 for a hiatal hernia.  This diagnostic code provides that 
a 10 percent rating is warranted if two or more of the 
symptoms required for a 30 percent rating are present but of 
less severity.  A 30 percent rating requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 
maximum 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).  

Service medical records indicate that the veteran began to 
experience progressive epigastric and abdominal pain in June 
2000.  Initially, she used over-the-counter medications, but 
the symptoms continued to worsen.  She experienced heartburn 
daily and was diagnosed with gastroesophageal reflux disease 
and grade II esophagitis.  Prilosec was prescribed.  In 
August 2000, she was referred to a private physician at 
McKay-Dee Hospital, and underwent a laparoscopic Nissen 
fundoplication.  

The veteran failed to report for VA examinations scheduled in 
February 2001 and December 2002.  By a VA letter issued in 
February 2001, the veteran was advised that failure to report 
for a scheduled VA examination would result in a decision 
based on the evidence of record.

Upon VA examination in April 2003, the veteran gave a history 
of vomiting, heartburn, and dysphagia in the summer of 2000.  
She was found to have ulcerations on her esophagus.  She took 
Prilosec for a short period and tried some dietary changes.  
Subsequently, she underwent a Nissen fundoplication in 
September 2000.  She denied any complications after the 
procedure.  The surgery provided some relief, but she still 
experienced indigestion and pyrosis.  There was no 
hematochezia, but she did vomit approximately two times per 
month.  There was no dysphagia.  In August 2002, she began 
having flare-ups of the reflux and began taking rabeprazole.  
She denied any persistent hoarseness, hepatitis, pancreatitis 
or other abdominal surgery.  Physical examination revealed 
that the veteran was well nourished and in no acute distress.  
She weighed 170 pounds.  She had well-healed scars from the 
laparoscopy.  There was some increased pigmentation, but no 
keloid formation, tissue loss, or adherence.  Bowel sounds 
were audible.  The abdomen was non-tender, there was no 
guarding, no bruits or hernias.  The diagnoses were history 
of gastroesophageal reflux disease with grade II esophagitis 
and mild gastritis, status post Nissen fundoplication; and 
recurrent gastroesophageal reflux disease symptoms by 
history.  

While the evidence of record above demonstrates that the 
veteran continues to experience some symptoms of 
gastroesophageal reflux disease, including vomiting, pyrosis, 
and indigestion, the evidence does not show that she has 
dysphagia or substernal, arm, or shoulder pain, and there is 
no indication that the disability is productive of 
considerable impairment of health.  Upon VA examination in 
April 2003, the veteran was found to be well nourished and in 
no acute distress.  There was no history of weight loss or 
gastrointestinal bleeding.  Therefore, the Board finds that 
she has not met the criteria for a 30 percent rating pursuant 
to Diagnostic Code 7346 at any time during the rating period 
on appeal.  As such, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an initial rating in excess of 10 percent 
for gastroesophageal reflux disease must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  




ORDER

Service connection for a chronic sore throat/pharyngitis 
disability is denied.

An increased initial rating for gastroesophageal reflux 
disease is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


